Citation Nr: 0612305	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder claimed as due to herbicide exposure.

(Further issues, including entitlement to increased ratings 
for a left and right knee disabilities will be addressed in a 
separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Phoenix Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 2006 a 
videoconference hearing limited to the 2 numbered issues 
listed on the preceding page was held before the undersigned.

In May 1999 the veteran testified at a hearing before another 
veteran's law judge.  In May 2003 2 of the issues addressed 
at that hearing (i.e., the ratings for knee disabilities) 
were remanded for further development.  Those matters remain 
pending, and will be the subject of a separate decision 
(under their assigned docket number) by the veterans law 
judge who conducted the May 1999 hearing (as required by 
law).  See 38 U.S.C.A. § 7107.  


FINDINGS OF FACT

1.  A chronic lung disorder was not manifested during the 
veteran's active service, and the lung disorders diagnosed, 
including asthma and chronic obstructive pulmonary disease 
(COPD) are not shown to be related to service (to include 
exposure to Agent Orange therein).

2.  An unappealed March 1994 rating decision denied service 
connection for a skin disorder, essentially based on findings 
that there was no evidence that the veteran had such a 
disability during service, and no competent evidence that 
such disability might be related to service (including by 
exposure to Agent Orange).

3.  Evidence received since the March 1994 rating decision 
does not suggest that the veteran has a skin condition that 
might be related to his service; does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a skin disorder; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder, to include as due 
to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 
1110, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Evidence received since the March 1994 rating decision is 
not new and material, and the claim of service connection for 
a skin disorder may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via April 2004 and September 2004 letters, the veteran was 
advised of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The April 2004 letter informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  

VCAA notice was provided prior to the initial adjudication.  
See Pelegrini, supra.  While the veteran did not receive any 
notice regarding ratings of service connected disabilities or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar.3, 2006), the 
decision below is a denial (and not a grant) of service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

Service connection for a skin disorder (claimed as secondary 
to exposure to herbicide agents, including Agent Orange) was 
previously denied in a March 1994 rating decision.  While 
April 2004 and September 2004 VCAA letters characterized the 
issue of service connection for a skin disorder in terms of 
de novo consideration, and the October 2004 rating decision 
did likewise, the veteran is not prejudiced by such action as 
the practical effect has been to give the veteran a broader 
scope of review in that matter than was indicated.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  As there is no medical diagnosis of a 
chronic skin disorder, and no competent evidence suggesting 
that such disorder might be related to service, arranging for 
an examination for the purpose of obtaining a medical opinion 
as to the possibility of a nexus between a claimed skin 
disability and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The claims file does include VA 
records with findings related to lung disorders.  As the lung 
disorders diagnosed (COPD and asthma) are not listed among 
those associated with exposure to herbicides, and there is no 
competent evidence suggesting they might be related to 
service, an examination to determine whether there is a nexus 
between the disorders and the veteran's service is not 
necessary.

The veteran has not identified any further pertinent evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Factual Background

The veteran's service medical records reflect that he had 
upper respiratory infections in June 1969, February 1974, and 
October 1979.  A December 1976 record reflects that he had 
bronchitis.  The multiple reports of medical examinations of 
record, including for separation from service in September 
1980, all show that the veteran's lungs and chest were 
clinically evaluated as normal; chest X-rays were normal.

A November 1973 service medical record noted a small 
abdominal sebaceous cyst.  The multiple reports of medical 
examinations of record, including the veteran's September 
1980 separation examination, all reveal that the veteran's 
skin was clinically evaluated as normal.  The reports of 
medical history reveal that the veteran specifically denied 
that he had any skin problems during service.  

A private medical record for the period of February 3, 1981, 
to February 11, 1981, reflects that the veteran had a chest 
X-ray that was negative.  It was noted that the veteran's 
chest was clear to percussion and auscultation.

A VA medical record dated in April 1982 notes that the 
veteran had a red rash on his body.  Blanches on pressure 
were noted.  It was noted that the rash was intermittent as 
well.  A May 1982 VA record reveals that the veteran 
complained of a 10-year history of red, fine papular 
eruptions that occurred in patches.  He indicated that the 
patches would become tender and itchy, and that they occurred 
on the upper extremities, the neck, the trunk, and the scalp 
area, and could sometimes go on months without resolving.  
Clinical examination revealed red papular eruptions and 
lesions discreetly grouped together.  The impression was odd 
eruption with questionable eczema noted.

A VA chest X-ray in April 1982 was negative.

In a statement received in August 1983, the veteran indicated 
that he had had a skin condition of the lower back since 
1970.

A private chest X-ray in January 1983 was normal.

Private medical record dated in October 1992 reveal that the 
veteran's lungs were clear to auscultation.  

An unappealed March 1994 rating decision denied service 
connection for a skin disability claimed as secondary to 
Agent Orange, essentially based on findings that there was no 
evidence that the veteran had such a disability during 
service, and no competent evidence that such disability might 
be related to service (including exposure to Agent Orange).

A private medical record dated in June 1997 notes that 
physical examination of the veteran's skin revealed that it 
was cool and moist.  These findings for the skin were 
reported in accordance with the veteran's admission for chest 
pains, and no skin disability was noted.

A private medical record dated in January 1998 notes that the 
veteran's lungs were clear.

In April 2002 the veteran filed a claim seeking service 
connection for lung disease and skin cancer as due to Agent 
Orange.  
A VA medical record dated in April 2002 notes a diagnosis of 
COPD.  A VA treatment record dated in April 2002 indicates 
that the veteran stated that he had asthma, and had an asthma 
attack the day prior.

A May 2002 VA medical record noted scattered expiratory 
wheezes; COPD was diagnosed.  A July 2002 pulmonary follow-up 
note indicates that the veteran was treated for COPD and 
asthma six weeks prior, and was still complaining of 
nocturnal symptoms affiliated with that disability.  
Objective findings included wheezing.

A VA medical record dated in May 2003 indicates that the 
veteran had wheezes with activity but stayed inside and was 
quiet most of the time.  Objective findings included 
scattered wheezes; the assessment included asthma.  

A VA medical record dated in March 2004 indicates that a skin 
integrity examination was completed, and the results were 
normal.

An April 2004 letter from the RO to the veteran requested 
that he submit (or give information leading to) any evidence 
concerning a lung condition and a skin cancer from Agent 
Orange.

A May 2004 VA treatment record noted that the veteran had 
trouble breathing in spite of using Albuterol and Combivent.

Correspondence from the RO dated in September 2004 again 
asked the veteran for any information he had concerning his 
claims for service connection for a lung condition and a skin 
condition secondary to Agent Orange exposure.

A November 2004 VA treatment record indicates that the 
veteran was being followed for presumptive asthma.  The 
assessment was asthma and possible COPD.

In a statement received in December 2004 the veteran 
indicated that the VA Hospital had canceled his dermatology 
appointment and had not rescheduled it.

At his February 2006 videoconference hearing, the veteran 
testified that he was being seen for pulmonary disability on 
a regular basis.  When asked to explain why he believed that 
he should be granted service connection for a skin and lung 
condition, he essentially indicated that while serving in 
Vietnam he was in an area that had received a wide 
concentration of spray from Agent Orange.  He stated that he 
had 13 brothers and sisters and that none of them had any 
problems with their skin or their lungs.  He indicated that 
he had not received an appointment at a dermatology clinic; 
however, he stated that he had seen a private physician and 
the private physician had told him to stay out of the sun.  
When asked whether he had been given any diagnosis for a skin 
condition, the veteran said "not really."  

Analysis -Lung Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma, Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.  [Notably, COPD and asthma 
are not included in this list.]

When a claimed disorder is not included as a presumptive 
disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran seeks service connection for his lung disorder 
based on a theory of entitlement that the disease is due to 
his exposure to Agent Orange in Vietnam.  However, COPD and 
asthma are not enumerated among the diseases the Secretary 
has determined are related to herbicide (Agent Orange) 
exposure.  Consequently, the presumptive provisions of 38 
U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for COPD 
and asthma by competent and probative evidence showing that 
such disease is somehow related to service (including to 
Agent Orange exposure therein).  Combee, supra.  However, he 
has not submitted any such evidence, and no health 
professional has suggested there is a link between any 
current lung disorder and the veteran's service.  While a 
December 1976 service medical record contains an impression 
of bronchitis, there is no indication that it was other than 
an acute condition (as it does not appear elsewhere in the 
service medical records, including on September 1980 service 
separation examination), and no medical professional has 
linked the currently diagnosed lung disorders to the 
bronchitis diagnosed in service.

Because he is a layperson, the veteran's own statements to 
the effect that he acquired a lung disorder as a result of 
exposure to Agent Orange in service are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against this 
claim and it must be denied.

Skin disorder

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
[38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant petition to reopen was filed after that date (in 
April 2002), and the new definition applies.]  "New" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A March 1994 rating decision denied service connection for a 
skin condition, finding that there was no evidence that the 
veteran had such disability in service, and no competent 
evidence such disability might be related to exposure to 
Agent Orange.  The veteran did not appeal the March 1994 
rating decision, and it became final.  

The medical evidence of record at the time of the March 1994 
rating decision essentially consisted of VA records 
reflecting that the veteran had questionable eczema.  
Evidence received since the March 1994 rating decision 
consists basically of the veteran's January 2006 
videoconference hearing testimony.  The evidence received 
since March 1994 does not show that the veteran has a current 
skin disability, and there is no newly submitted evidence 
that even addresses a possible nexus of such disability to 
service. 

The veteran's own statements to the effect that he acquired a 
skin as a result of exposure to Agent Orange in service are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In short, the evidence submitted since 
March 1994 does not raise a reasonable possibility of 
substantiating this claim, and the veteran's application to 
reopen the claim must be denied.

The veteran is entitled to the relaxed evidentiary 
requirements of 38 U.S.C.A. § 1154(b).  The reduced 
evidentiary burden, however, only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  Here, there is no competent evidence 
that the veteran has a skin disorder, or that either a skin 
disorder or a lung disorder might be related to service.







ORDER

Service connection for a lung disorder, to include as due to 
herbicide exposure, is denied.

The appeal to reopen a claim of service connection for a skin 
disorder, claimed as due to herbicide exposure is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


